Exhibit 10.B EXECUTION COPY NON-COMPLETION LOAN GUARANTY by EL PASO CORPORATION, as the Guarantor, in favor of SOCIÉTÉ GÉNÉRALE, as the Administrative Agent Dated as of May 3, 2010 TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND INTERPRETATION 2 Section 1.01. Definitions 2 Section 1.02. Credit Agreement Definitions 7 Section 1.03. Rules of Interpretations 8 ARTICLE IIGUARANTY 8 Section 2.01. Guaranty 8 ARTICLE IIIREPRESENTATIONS AND WARRANTIES 8 Section 3.01. Guarantor's Representations and Warranties 8 Section 3.02. Survival 9 Section 3.03. Rights and Remedies not Limited 9 ARTICLE IVCOVENANTS 9 Section 4.01. Affirmative Covenants 9 Section 4.02. Negative Covenants 12 ARTICLE VSAVING PROVISIONS 14 Section 5.01. Additional Security 14 Section 5.02. Taxes 14 Section 5.03. Subrogation 14 Section 5.04. Waiver of Defenses 15 Section 5.05. Continuing and Unconditional Obligations 17 Section 5.06. Bankruptcy 18 ARTICLE VIMISCELLANEOUS 19 Section 6.01. Amendments, Etc 19 Section 6.02. Applicable Law; Jurisdiction; Etc 19 Section 6.03. Benefits of Guaranty 20 Section 6.04. Expenses 21 Section 6.05. Interest 21 Section 6.06. Counterparts; Effectiveness 21 Section 6.07. Entire Agreement 21 Section 6.08. No Waiver; Cumulative Remedies 21 i Page Section 6.09.
